Citation Nr: 1440075	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-36 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include arthritis.

2.  Entitlement to service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to March 1986, November 1990 to June 1991, and February 2003 to July 2004.  He also had service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in June 2014.  A transcript of the hearing has been associated with the claims file.  

The Veteran filed a Supplemental Claim for Compensation (VA Form 21-526b) in March 2013, in which he identified new claims of service connection for (1) headaches, (2) ringing in ears, (3) depression, (4) anxiety, and (5) erectile dysfunction.  Although a July 2014 Report of Contact indicates that the agency of original jurisdiction (AOJ) is aware of these claims and has initiated development, the claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they must be referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  In June 2014, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he requested withdrawal of his appeal involving the claims of entitlement to service connection for a bilateral knee disorder and a bilateral ankle disorder.

2.  The record before the Board is in relative equipoise on all material elements of the claim of service connection for sleep apnea, to include the question of whether sleep apnea is causally related to symptoms the Veteran first experienced during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a bilateral knee disorder, to include arthritis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for a bilateral ankle disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria to establish service connection for sleep apnea are met.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew his appeal as to the claims of service connection for (1) a bilateral knee disorder, and (2) a bilateral ankle disorder.  He confirmed the withdrawal in writing as to the bilateral knee claim in June 2014.  This writing was dated one day prior to the Board hearing, but was not received until after the hearing.  

The Board finds, in light of this sequence of events, that the Veteran has withdrawn his appeal as to both issues.  The Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Therefore, there remain no allegations of errors of fact or law for appellate consideration, and the Board does not have jurisdiction to review the appeal as to either issue.  They are both dismissed.

II.  Service Connection

The Veteran did not withdrawal his appeal concerning the issue of service connection for sleep apnea.  He continues to maintain that the condition had its onset during his last period of service from February 2003 to July 2004.  See Board Hr'g Tr. 4.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the evidence establishes a present disability.  Specifically, a sleep study was conducted in August 2006, and this test resulted in a diagnosis of obstructive sleep apnea.  

Next, the evidence makes it is as likely as not that the Veteran suffered symptoms of sleep apnea during service.  In addition to his own hearing testimony asserting such symptomatology, the Veteran's wife testified that she had not noticed any sleeping problems prior to his deployment in 2003.  See Board Hr'g Tr. 9.  The record on appeal also contains written statements from witnesses who served with the Veteran, confirming that they witnessed his symptoms during service.  

Although the available service treatment records (STRs) do not document such symptoms, the lay evidence makes it at least as likely as not that symptoms were present during his third period of service.  This evidence satisfies the second requirement to establish service connection.  

Finally, a private (non-VA) doctor completed a Sleep Apnea Disability Benefits Questionnaire in July 2013, documenting his opinion that the Veteran's sleep apnea was at least as likely as not incurred in or caused by his service.  In contrast, the Veteran underwent a VA examination in August 2011, and this VA examiner offered an opinion indicating that such a relationship to service was unlikely.  In comparing these two medical opinions, the Board can find no compelling reason to conclude that the VA examiner's unfavorable opinion is more probative than the private doctor's favorable opinion.  Therefore, the evidence is in relative equipoise on the nexus question. 

In conclusion, the evidentiary record is in relative equipoise on all material elements of this claim.  Accordingly, the claim is granted.

The disposition is fully favorable to the Veteran. Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).




	(CONTINUED ON NEXT PAGE)

ORDER


The appeal of the issue involving entitlement to service connection for a bilateral knee disorder, to include arthritis, is dismissed.

The appeal of the issue involving entitlement to service connection for a bilateral ankle disorder, is dismissed.  

Service connection for sleep apnea is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


